- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CORPORATE EVENTS CALENDAR  2010 (Updated August 23 , 2010) Company Name GOL LINHAS AÉREAS INTELIGENTES S.A. Central Office Address Praça Comandante Lineu Gomes, s/n, portaria 3, Aeroporto, CEP 04626-900  São Paulo - SP Internet Site www.voegol.com.br/ir Director of Investor Relations Name: Leonardo Porciúncula Gomes Pereira E-mail: ri@golnaweb.com.br Telephone: (55 11) 2128-4700 Fax: (55 11) 5098-7888 Responsible for Investor Relations Area Name: Rodrigo de Macedo Alves E-mail: ri@golnaweb.com.br Telephone: (55 11) 2128-4946 / 4700 Fax: (55 11) 5098-7888 Publications (and locality) in which its corporate documents are published Valor Econômico (São Paulo) Diário Oficial do Estado de São Paulo The Company is bound to submit all matters of arbitration to the Market Arbitration Chamber, pursuant to the Arbitration Clause in the Companys Bylaws. Annual Financial Statement and Consolidated Financial Statement, when applicable, as of 12/31/2009 EVENT DATE Accessible to Stockholders 03/12/2010 Publication 03/12/2010 Submission to BOVESPA 03/12/2010 Standardized Financial Statement (DFP), as of 12/31/2009 EVENT DATE Submission to BOVESPA 03/11/2010 Annual Financial Statement and Consolidated Financial Statement, when applicable, in accordance with international standards, as of 12/31/2009 EVENT DATE Submission to BOVESPA 03/12/2010 Cash Payments from net income from the fiscal year ended on 12/31/2009 Event Event Date Amount (R$) Amount per share Common and Preferred Payment Date ON To define n/a n/a n/a n/a 1 Reference Form, for the current fiscal year ending 12/31/2010 EVENT DATE Submission to BOVESPA 06/30/2010 Quarterly Financial Statements  ITR EVENT DATE Submission to BOVESPA Referring to 1st quarter 2010 05/06/2010 Referring to 2nd quarter 2010 08/09/2010 Referring to 3rd quarter 2010 11/09/2010 Quarterly Financial Statements in English or in accordance with international standards EVENT DATE Submission to BOVESPA Referring to 1st quarter 2010 05/06/2010 Referring to 2nd quarter 2010 08/09/2010 Referring to 3rd quarter 2010 11/09/2010 Ordinary Shareholders Meeting EVENT DATE Publication of the Call Notice 04/14/2010 04/16/2010 04/17/2010 Submission of the Call Notice to BOVESPA accompanied by the Administrative Proposal, when available 04/14/2010 Ordinary Shareholders´ Meeting 04/30/2010 Filing of the main resolutions of the Board of Directors Meeting to BM&F BOVESPA 04/30/2010 Submission of the Minutes of the Ordinary Shareholders´ Meeting to BOVESPA 04/30/2010 Extraordinary Shareholders Meeting EVENT DATE Publication of the Call Notice n/a Extraordinary Shareholders´ Meeting n/a Public Meetings with Analysts EVENT DATE GOL DAY (SP) - Public Meeting with Analysts and Investors  GOLs Headquarter (Praça Comandante Lineu Gomes, S/N) 11/18/2010 GOL DAY (NY) - Public Meeting with Analysts and Investors - NYSE (11 Wall Street New York, NY 10005) 10/06/2010 GOL DAY (London) - Public Meeting with Analysts and Investors - NYSE Euronext (Cannon Bridge House, 1 Cousin Lane, London, UK) 12/15/2010 2 Conference Call (to discuss quarterly results in IFRS) EVENT DATE 4Q09 and 2009 Results 03/12/2010 1Q10 Results 05/06/2010 2Q10 Results 08/10/2010 3Q10 Results 11/10/2010 Board of Directors Meeting EVENT DATE Board of Directors Meeting - Homologation of Capital Increase 02/02/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 02/02/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 02/02/2010 EVENT DATE Board of Directors Meeting - Disclosure of 4Q09 Financial Results 03/11/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 03/11/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 03/11/2010 EVENT DATE Board of Directors Meeting - Disclosure of 1Q10 Financial Results 05/05/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 05/05/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 05/05/2010 EVENT DATE Board of Directors Meeting - Amendment To The Bylaws Of The Board Of Directors 06/17/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 06/17/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 06/17/2010 EVENT DATE Board of Directors Meeting- Disclosure of 2Q10 Financial Results 08/09/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 08/09/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 08/09/2010 EVENT DATE Board of Directors Meeting - Disclosure of 3Q10 Financial Results 11/09/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 11/09/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 11/09/2010 EVENT DATE Board of Directors Meeting - Approval of 2011 Budget 12/20/2010 Filing of the main resolutions of the Board of Directors Meeting to BOVESPA 12/20/2010 Submission of the Minutes of Board of Directors Meeting to BOVESPA 12/20/2010 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 23, 2010 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
